DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of Co-pending Application No. 17/174,780 (hereinafter “App 780”) in view of Rinko (US 20210003766 A1). See tables and discussion below.

Re Claim 1:
With the exception of the limitation indicated below, Claim 1 of App 780 discloses or at least reasonably suggests the limitation of claim 1. 
Claim 1 of App 780 does not disclose a transparent protective layer covering at least a part of the emission surface, the protective layer having a smaller refractive index than the lightguide plate.
Rinko teaches a protective layer (low-refractive index layer 15 and cover 17) covering at least a part of an emission surface (shown in configuration (a) of Fig 2D and described in at least ¶¶ 0138-0140), the protective layer (15 and 17) having a smaller refractive index than a 
With further regard to the protection layer (15 and 17), Rinko at least suggests that the protective cover (at least 17) is transparent by the description in ¶ 0089 of optically functional layer, which is formed on at least one surface or both surfaces of the lightguide, may be a transparent low-refractive index (Ri) filter and in ¶ 0116 of cover 17 is intended to protect the optical device 10A; the more transparent it is, the better. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least recognized Rinko as at least suggesting the protective layer is transparent.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device in Claim 1 of App 780 by including a protective layer as taught by Rinko and specifically including a transparent one as at least suggested by Rinko for the benefit of preventing loss of light by fingerprints, sweat, dust, or other soil (Rinko ¶¶ 0139-0140).
Claim 1 of App 780 does not disclose wherein the protective layer comprises a diffusion layer shaped similarly to the at least one pattern and overlapping the at least one pattern as viewed in a direction normal to the emission surface, and the diffusion layer diffuses light emitted through the emission surface.
Rinko teaches a diffusion layer (diffuser 82 and hybrid prism film 85 excluding air cavities 83, shown in configuration (a) of Fig 8A and described in at least ¶ 0244) shaped similarly to at least one pattern (specifically at the outline of 85 that surrounds 83, wherein 83 air cavity pattern in ¶ 0244) and overlapping the at least one pattern (as shown in configuration (a) of Fig 8A), and the diffusion layer (82 and 85 excluding 83) diffuses light emitted through an emission surface (through the emission surface of lightguide 14 and passing through diffuser 82 as shown with an arrow in configuration (a) of Fig 8A).
With further regard to the overlapping diffusion layer, Rinko at least suggests the overlapping the at least one pattern as viewed direction normal to the emission surface since the overlap is a surrounding overlap which would necessarily include a view from the emission surface. Further at least suggested by the cross-sectional view shown in configuration (a) of Fig 8A. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Rinko as at least suggesting overlapping the at least one pattern as viewed direction normal to the emission surface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer in Claim 1 of App 780 (as modified in view of Rinko) by including a diffusion layer as taught by Rinko and specifically including the overlapping view that is at least suggested by Rinko for the benefit of replacing two conventional brightness enhancement films (Rinko: ¶ 0238) thereby reducing overall space and material cost.


Re Claim 3:
With the exception of the limitations below, Claim 4 of App 780 discloses or at least reasonably suggests the limitation of claim 1. 
Claim 4 of App 780 does not disclose a transparent protective layer covering at least a part of the emission surface, the protective layer having a smaller refractive index than the lightguide plate.
Rinko teaches a protective layer (low-refractive index layer 15 and cover 17) covering at least a part of an emission surface (shown in configuration (a) of Fig 2D and described in at least ¶¶ 0138-0140), the protective layer (15 and 17) having a smaller refractive index than a lightguide plate (it necessarily occurs that at least 15 has a smaller index of refraction due to the configuration shown in (a) of Fig 2D).
With further regard to the protection layer (15 and 17), Rinko at least suggests that the protective cover (at least 17) is transparent by the description in ¶ 0089 of optically functional layer, which is formed on at least one surface or both surfaces of the lightguide, may be a transparent low-refractive index (Ri) filter and in ¶ 0116 of cover 17 is intended to protect the optical device 10A; the more transparent it is, the better. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least recognized Rinko as at least suggesting the protective cover is transparent.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device in Claim 4 of App 780 by including a protective layer as taught by Rinko and specifically including a transparent one as 
Claim 4 of App 780 does not disclose wherein the protective layer comprises a diffusion layer shaped similarly to the at least one pattern and overlapping the at least one pattern as viewed in a direction normal to the emission surface, and the diffusion layer diffuses light emitted through the emission surface.
Rinko teaches a diffusion layer (diffuser 82 and hybrid prism film 85 excluding air cavities 83, shown in configuration (a) of Fig 8A and described in at least ¶ 0244) shaped similarly to at least one pattern (specifically at the outline of 85 that surrounds 83, wherein 83 is analogous to the at least one pattern since 83 is described as an air cavity pattern in ¶ 0244) and overlapping the at least one pattern (as shown in configuration (a) of Fig 8A), and the diffusion layer (82 and 85 excluding 83) diffuses light emitted through an emission surface (through the emission surface of lightguide 14 and passing through diffuser 82 as shown with an arrow in configuration (a) of Fig 8A).
With further regard to the overlapping diffusion layer, Rinko at least suggests the overlapping the at least one pattern as viewed direction normal to the emission surface since the overlap is a surrounding overlap which would necessarily include a view from the emission surface. Further at least suggested by the cross-sectional view shown in configuration (a) of Fig 8A. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer in Claim 4 of App 780 (as modified in view of Rinko) by including a diffusion layer as taught by Rinko and specifically including the overlapping view that is at least suggested by Rinko for the benefit of replacing two conventional brightness enhancement films (Rinko: ¶ 0238) thereby reducing overall space and material cost.

These are provisional nonstatutory double patenting rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rinko.
Re Claim 1:
Rinko discloses a display device (described below), comprising: 
a lightguide plate (described by the following) comprising a part (lightguide 14, configuration (a) of Fig 8A), and an incident surface (surface of 14 facing light source 21), the 
a light source (21) facing the incident surface (shown in (a) of Fig 8A), 
wherein the lightguide plate (further described below) comprises: 
a plurality of prisms (air cavities 83, described as a pattern in hybrid prism film 85) on a surface of the lightguide plate (at least indirectly on the emission of 14 via low-refractive index 88) which are arranged along the at least one pattern (pattern of light from pattern of 83), thereby forming the at least one pattern (by reflecting light) and reflect light emitted from the light source (shown with the projection of arrow of light emitted from 21) and entering the lightguide plate through the incident surface (through surface of 14 facing 21) then out of the lightguide plate through an emission surface of the lightguide plate (shown with arrow projections), and 
a layer (low-refractive index 88, diffuser 82, and hybrid prism film 85 excluding 83) covering at least a part of the emission surface (shown in (a) of Fig 8A), the layer having a smaller refractive index than the lightguide plate (necessarily occurring due to the arrow projection in (a) of Fig 8A).
With further regard to the part, Rinko at least suggest the part is a transparent part by the description in ¶ 0150 of the transparent lightguide. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Rinko as at least suggesting the part is a transparent part.
With further regard to the layer, Rinko at least suggest the layer is a transparent layer by the description ¶ 0089 of optically functional layer, which is formed on at least one surface or both surfaces of the lightguide, may be a transparent low-refractive index (Ri) filter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least recognized Rinko as at least suggesting the layer is transparent layer.
With further regard to the transparent layer, Rinko at least suggest the transparent layer is a transparent protective layer by the configurations shown in Fig 2D wherein low-refractive index layer 15 is analogous to the transparent layer. One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the transparent layer (15) as protecting from loss of light due to fingerprints, sweat, dust, or other soil due the configurations shown in Fig 2D and description in ¶¶ 0138-0140. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as at least suggesting that the transparent layer is a transparent protective layer.
wherein the protective layer (88, 82, and 85 excluding 83) comprises a diffusion layer (82 and 85 excluding 83) shaped similarly to the at least one pattern (specifically at the outline of 85 that surrounds 83) and overlapping the at least one pattern (as shown in configuration (a) of Fig 8A), and the diffusion layer (82 and 85 excluding 83) diffuses light emitted through an emission surface (through the emission surface of lightguide 14 and passing through diffuser 82 as shown with an arrow in configuration (a) of Fig 8A).
With further regard to the overlapping diffusion layer, Rinko at least suggests the overlapping the at least one pattern as viewed direction normal to the emission surface since the overlap is a surrounding overlap which would necessarily include a view from the emission surface. Further at least suggested by the cross-sectional view shown in configuration (a) of Fig In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Rinko as at least suggesting overlapping the at least one pattern as viewed direction normal to the emission surface.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rinko in view of Fujita et al (US 20180182201 A1; hereinafter “Fujita”).
Rinko discloses a display device including:
a lightguide plate (described by the following) comprising a part (lightguide 14, configuration (a) of Fig 8A), and an incident surface (surface of 14 facing light source 21), the lightguide plate configured to display at least one pattern (configured to display pattern of light from pattern of air cavities 83 that are described in at least ¶ 0244); and 
a light source (21) facing the incident surface (shown in (a) of Fig 8A), 
wherein the lightguide plate (further described below) comprises: 
a plurality of prisms (air cavities 83, described as a pattern in hybrid prism film 85) on a surface of the lightguide plate (at least indirectly on the emission of 14 via low-refractive index 88) which are arranged along the at least one pattern (pattern of light from pattern of 83), thereby forming the at least one pattern (by reflecting light) and reflect light emitted from the light source (shown with the projection of arrow of light emitted from 21) and entering the lightguide plate through the incident surface 
a layer (low-refractive index 88, diffuser 82, and hybrid prism film 85 excluding 83) covering at least a part of the emission surface (shown in (a) of Fig 8A), the layer having a smaller refractive index than the lightguide plate (necessarily occurring due to the arrow projection in (a) of Fig 8A).
With further regard to the part, Rinko at least suggest the part is a transparent part by the description in ¶ 0150 of the transparent lightguide. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Rinko as at least suggesting the part is a transparent part.
With further regard to the layer, Rinko at least suggest the layer is a transparent layer by the description ¶ 0089 of optically functional layer, which is formed on at least one surface or both surfaces of the lightguide, may be a transparent low-refractive index (Ri) filter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least recognized Rinko as at least suggesting the layer is transparent layer.
With further regard to the transparent layer, Rinko at least suggest the transparent layer is a transparent protective layer by the configurations shown in Fig 2D wherein low-refractive index layer 15 is analogous to the transparent layer. One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the transparent layer (15) as protecting from loss of light due to fingerprints, sweat, dust, or other soil due the configurations shown in Fig 2D and description in ¶¶ 0138-0140. Therefore, it would have been protective layer.
wherein the protective layer (88, 82, and 85 excluding 83) comprises a diffusion layer (82 and 85 excluding 83) shaped similarly to the at least one pattern (specifically at the outline of 85 that surrounds 83) and overlapping the at least one pattern (as shown in configuration (a) of Fig 8A), and the diffusion layer (82 and 85 excluding 83) diffuses light emitted through an emission surface (through the emission surface of lightguide 14 and passing through diffuser 82 as shown with an arrow in configuration (a) of Fig 8A).
With further regard to the overlapping diffusion layer, Rinko at least suggests the overlapping the at least one pattern as viewed direction normal to the emission surface since the overlap is a surrounding overlap which would necessarily include a view from the emission surface. Further at least suggested by the cross-sectional view shown in configuration (a) of Fig 8A. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Rinko as at least suggesting overlapping the at least one pattern as viewed direction normal to the emission surface.
Rinko does not disclose a gaming machine comprising:
a body; and
the display device on a surface of the body to face a player.
Fujita teaches a gaming machine (pinball machine 100, shown in Fig 12 and describe in at least ¶ 0074) comprising:

 a display device (display device) on a surface of the body to face a player (configuration shown in Fig 12).
Since Rinko suggests decorative illumination in ¶ 0081, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display device of Rinko into a game machine as taught by Fujita for the benefit of added utility.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Rinko.
Re Claim 1:
Fujita discloses a display device (display device 1, shown in at least Figs 1-3), comprising: 
a lightguide plate (light guide plate 2) comprising a transparent part (described in at least ¶ 0029 as produced from a panel like material that is transparent), and an incident surface (incident surface 2a), the lightguide plate (2) configured to display at least one pattern (patterns 21-23); and 
a light source (light sources 3-1 – 3-3) facing the incident surface (shown in at least Fig 1), wherein the lightguide plate (2) comprises: 
a plurality of prisms (prisms 11-13, described in at least ¶¶ 0035-0037) on a surface of the lightguide plate (specifically 11 and 13 are shown on a the diffusion surface 2b of 2) which are arranged along the at least one pattern (along 21-23, shown transposing Figs 1-2 with Fig 3, and described in at least ¶¶ 0035-0037), thereby forming 
Fujita does not disclose a transparent protective layer covering at least a part of the emission surface, the protective layer having a smaller refractive index than the lightguide plate.
Rinko teaches a protective layer (low-refractive index layer 15 and cover 17) covering at least a part of an emission surface (shown in configuration (a) of Fig 2D and described in at least ¶¶ 0138-0140), the protective layer (15 and 17) having a smaller refractive index than a lightguide plate (it necessarily occurs that at least 15 has a smaller index of refraction due to the configuration shown in (a) of Fig 2D), wherein protective layer comprises a 
With further regard to the protection layer (15 and 17), Rinko at least suggests that the protective cover (at least 17) is transparent by the description in ¶ 0089 of optically functional layer, which is formed on at least one surface or both surfaces of the lightguide, may be a transparent low-refractive index (Ri) filter and in ¶ 0116 of cover 17 is intended to protect the optical device 10A; the more transparent it is, the better. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least recognized Rinko as at least suggesting the protective layer is transparent.

In the embodiment described above, Fujita does not disclose wherein the protective layer comprises a diffusion layer shaped similarly to the at least one pattern and overlapping the at least one pattern as viewed in a direction normal to the emission surface, and the diffusion layer diffuses light emitted through the emission surface.
Rinko teaches a diffusion layer (diffuser 82 and hybrid prism film 85 excluding air cavities 83, shown in configuration (a) of Fig 8A and described in at least ¶ 0244) shaped similarly to at least one pattern (specifically at the outline of 85 that surrounds 83, wherein 83 is analogous to the at least one pattern since 83 is described as an air cavity pattern in ¶ 0244) and overlapping the at least one pattern (as shown in configuration (a) of Fig 8A), and the diffusion layer (82 and 85 excluding 83) diffuses light emitted through an emission surface (through the emission surface of lightguide 14 and passing through diffuser 82 as shown with an arrow in configuration (a) of Fig 8A).
With further regard to the overlapping diffusion layer, Rinko at least suggests the overlapping the at least one pattern as viewed direction normal to the emission surface since the overlap is a surrounding overlap which would necessarily include a view from the emission surface. Further at least suggested by the cross-sectional view shown in configuration (a) of Fig 8A. Since drawings must be evaluated for what they reasonably disclose and suggest to one of In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Rinko as at least suggesting overlapping the at least one pattern as viewed direction normal to the emission surface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Fujita (as modified in view of Rinko) by including a diffusion layer as taught by Rinko and specifically including the overlapping view that is at least suggested by Rinko for the benefit of replacing two conventional brightness enhancement films (Rinko: ¶ 0238) thereby reducing overall space and material cost.
Re Claim 3:
a gaming machine (pinball machine 100, shown in Fig 12 and describe in at least ¶ 0074) comprising:
a body (playfield 101); and
 a display device (display device 105) on a surface of the body to face a player (configuration shown in Fig 12) the display device (105, utilizing display device 1 shown in Figs 1-3 and described in at least ¶¶ 0028-0037 since ¶ 0074 describes a display device according to any of one or more embodiments or modification examples may be mounted in a game machine such as pinball machine) including 
a lightguide plate (light guide plate 2) comprising a transparent part (described in at least ¶ 0029 as produced from a panel like material that is transparent), and an incident surface 
a light source (light sources 3-1 – 3-3) facing the incident surface (shown in at least Fig 1), wherein the lightguide plate (2) comprises: 
a plurality of prisms (prisms 11-13, described in at least ¶¶ 0035-0037) on a surface of the lightguide plate (specifically 11 and 13 are shown on a the diffusion surface 2b of 2) which are arranged along the at least one pattern (along 21-23, shown transposing Figs 1-2 with Fig 3, and described in at least ¶¶ 0035-0037), thereby forming the at least one pattern (by reflecting light) and reflect light emitted from the light source (3-1 – 3-3) and entering the lightguide plate (2) through the incident surface (2a) out of the lightguide plate through an emission surface of the lightguide plate (through emission surface 2c of 2, due to the configurations shown in Figs 1-3 and description in ¶¶ 0028-0037).
Fujita does not disclose a transparent protective layer covering at least a part of the emission surface, the protective layer having a smaller refractive index than the lightguide plate.
Rinko teaches a protective layer (low-refractive index layer 15 and cover 17) covering at least a part of an emission surface (shown in configuration (a) of Fig 2D and described in at least ¶¶ 0138-0140), the protective layer (15 and 17) having a smaller refractive index than a lightguide plate (it necessarily occurs that at least 15 has a smaller index of refraction due to the configuration shown in (a) of Fig 2D).
Rinko at least suggests that the protective cover (at least 17) is transparent by the description in ¶ 0089 of optically functional layer, which is formed on at least one surface or both surfaces of the lightguide, may be a transparent low-refractive index (Ri) filter and in ¶ 0116 of cover 17 is intended to protect the optical device 10A; the more transparent it is, the better. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least recognized Rinko as at least suggesting the protective layer is transparent.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Fujita by including a protective layer as taught by Rinko and specifically including a transparent one as at least suggested by Rinko for the benefit of preventing loss of light by fingerprints, sweat, dust, or other soil (Rinko ¶¶ 0139-0140).
In the embodiment described above, Fujita does not disclose wherein the protective layer comprises a diffusion layer shaped similarly to the at least one pattern and overlapping the at least one pattern as viewed in a direction normal to the emission surface, and the diffusion layer diffuses light emitted through the emission surface.
Rinko teaches a diffusion layer (diffuser 82 and hybrid prism film 85 excluding air cavities 83, shown in configuration (a) of Fig 8A and described in at least ¶ 0244) shaped similarly to at least one pattern (specifically at the outline of 85 that surrounds 83, wherein 83 is analogous to the at least one pattern since 83 is described as an air cavity pattern in ¶ 0244) and overlapping the at least one pattern (as shown in configuration (a) of Fig 8A), and the 
With further regard to the overlapping diffusion layer, Rinko at least suggests the overlapping the at least one pattern as viewed direction normal to the emission surface since the overlap is a surrounding overlap which would necessarily include a view from the emission surface. Further at least suggested by the cross-sectional view shown in configuration (a) of Fig 8A. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Rinko as at least suggesting overlapping the at least one pattern as viewed direction normal to the emission surface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Fujita (as modified in view of Rinko) by including a diffusion layer as taught by Rinko and specifically including the overlapping view that is at least suggested by Rinko for the benefit of replacing two conventional brightness enhancement films (Rinko: ¶ 0238) thereby reducing overall space and material cost.

Response to Arguments
On pages 6-7 in the Remarks, Applicant argues that Rinko is incorrectly applied as a secondary reference since Rinko does not have a common inventor, common applicant, or is Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103  should typically be considered when making a nonstatutory double patenting analysis based on ‘obviousness.’". Therefore the provisional double patenting rejections are sustained. 
With regard to claims 1 and 3, on pages 8-10 in the Remarks, Applicant argues that Rinko does not disclose a plurality of prisms on the surface of the lightguide plate. The examiner respectfully disagrees due to the configuration shown in Fig 8A. The prisms (83) are (indirectly) on a surface of the lightguide plate. However, if applicant were to amend the claim to cite the prisms directly on a surface of the lightguide plate, any rejections that rely upon the disclosure and teachings of Rinko for the aforementioned hypothetical amendment would be overcome. In the hypothetical scenario, further search and consideration would be required to determine patentability. Currently, the rejection is sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875